DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/02/2021.
Claims 17, 20, 22-23, 29-32 and 35-41 are pending.

Withdrawn Double Patenting Rejection
 The provisional non-statutory double patenting rejection of claims 17-31 as being unpatentable over claims 1-2, 7-10, 22-23, 25-27 and 29-30 of co-pending application No.: 16/861,486 in view of McDaniel et al (US PGPUB No.: 2019/0314797 A1), stated in the previous office action dated 12/18/2020, has been withdrawn in view of the examiner’s amendment as below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rodney B. Carroll (Reg. No.: 39,624) on March 22, 2021.  Mr. Carroll has authorized examiner to amend abstract and Claims 17, 22-23, 32, 41, cancel claims 18, 24-26 and 34 to overcome claim deficiencies during the telephone conference as listed below:

Amendment to an Abstract: 
lines 1-3- amend “A method comprising contacting a silica support with a chromium-containing solution to form a titanated silica support, wherein the titanium-containing solution comprises a titanium compound, a solvent, and an amino acid” to “A method for an olefin polymerization 

In claim 17,
line 2- amend “comprising silica” to “comprising a silica”.
line 2 – amend “of silica” to “of the silica”.
line 5- amend “the total weight of the silica support” to “a total weight of the silica within the pre-catalyst”.
line 8- amend “of titanium-containing compound to amino” to “of the titanium-containing compound to the amino”.
lines 9-10- amend “wherein the amino acid comprises a beta hydroxy group” to “wherein the amino acid comprises a threonine, a serine or a combinations thereof”.
Claim 18- cancelled.

 In claim 22, 
line 2, amend “comprising chromium” to “comprising a chromium”.

In claim 23,
line 2- amend “comprising silica” to “comprising a silica”.
line 2 – amend “of silica” to “of the silica”.
line 5- amend “the total weight of the silica support” to “a total weight of the silica within the pre-catalyst”.
lines 9-10- amend “the total weight of the silica support” to “a total weight of the silica within the pre-catalyst composition”. 
line 11- amend “of titanium-containing compound to amino” to “of the titanium-containing compound to the amino”.
lines 12-13- amend “wherein the amino acid comprises a beta hydroxy group” to “wherein the amino acid comprises a threonine, a serine or a combinations thereof”.

Claims 24-26- cancelled.

In claim 32,
line 2- amend “comprising silica” to “comprising a silica”.
line 2 – amend “of silica” to “of the silica”.
line 5- amend “based on a total weight of the silica support” to “based upon a total weight of the silica within the pre-catalyst composition”.
line 7- amend “the total weight of the silica support” to “a total weight of the silica within the pre-catalyst”.
line 10- amend “of titanium-containing compound to amino” to “of the titanium-containing compound to the amino”.
lines 11-12- amend “wherein the amino acid comprises a beta hydroxy group” to “wherein the amino acid comprises a threonine, a serine or a combinations thereof”.

Claim 34- cancelled.

In claim 41,
lines 2-3- amend “based on the total weight of the pre-catalyst” to “based upon a total weight of the silica within the pre-catalyst composition”.

NOTE:  Claims 32 and 35-37 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined. 

                                                            Reasons for Allowance
The present claims are allowable over the closest prior art, McDaniel et al (US PGPUB NO.: 2019/0314797).  
McDaniel (‘797) teaches a pre-catalyst composition comprising:
a)   	a silica support comprising a silica wherein an amount of the silica is in a range of from about 70 wt. % to about 95 wt. % based upon a total weight of the silica support (paragraphs 0019, 0021, abstract);     or
a chrominated-silica support comprising a silica wherein an amount of the silica is in a range of from about 70 wt. % to about 95 wt. % based upon a total weight of the silica support (paragraphs 0019-0021, abstract) and wherein an amount of chromium is in a range of from about 0.01 wt. % to about 10 wt.% based upon a total weight of the silica within the pre-catalyst composition (abstract, paragraphs 0022-0023);
b)  	a titanium-containing compound wherein an amount of titanium is in a range of from about 0.1 wt. % to about 25 wt. % based upon a total weight of the silica within the pre-catalyst and 
c)  	a nitrogen-containing compound such as dimethyl glycine (i.e., an amino acid) wherein a molar ratio of the titanium-containing compound to the nitrogen-containing compound (i.e., dimethyl glycine is read on an amino acid as presently claimed) is in a range of from about 0.1 to about 10 (abstract, paragraphs 0032, 0040-0041);
and/or
a chromium-containing compound wherein an amount of chromium is in a range of from about 0.01 wt.% to about 10 wt.% based upon a total weight of the silica within the pre-catalyst composition (abstract, paragraphs 0022-0023); and
However, McDaniel does not disclose or suggest wherein the nitrogen-containing compound (i.e., amino acid) comprising a threonine, a serine, or a combination thereof, as presently claimed.
Thus, it is clear that McDaniel does not disclose or suggest the present invention.  

Claims 32 and 35-37 are previously withdrawn from consideration as a result of a restriction requirement. However, claims 32 and 35-37 now require all the limitations of an allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04(B), the restriction requirement as set forth in the Office action mailed on 05/26/2020 is hereby withdrawn and claims 32 and 35-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 32 and 35-37 includes the limitations of allowable subject matter, it is noted that present claims 32 and 35-37 are allowable over McDaniel for the same reasons set forth above.
     In light of the above, the present claims 17, 20, 22-23, 29-32 and 35-41 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/22/2021